DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 03 February 2021, with respect to 101 and 103 rejections have been fully considered and are persuasive.  The 101 and 103 rejections of claims 1-4, 6-9, 11-16, and 18-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9, 11-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 6, 13, 20 each require at least a computing system comprising: one or more cameras to generate image data associated with an interior of a vehicle cabin; a processor coupled to the one or more cameras; and a memory coupled to the processor, the memory including a set of instructions, which when executed by the processor, cause the computing system to: conduct an automated vision analysis of the image data, identify one or more safety constraints based on a geographic location of the vehicle cabin, determine a state of a child restraint system (CRS) based on the 
The prior arts on record teach the following: a computing system comprising: one or more cameras to generate image data associated with an interior of a vehicle cabin; a processor coupled to the one or more cameras; and a memory coupled to the processor, the memory including a set of instructions, which when executed by the processor, cause the computing system to: conduct an automated vision analysis of the image data, determine a state of a child restraint system (CRS) based on the automated vision analysis, and generate an alert if the state of the CRS does not satisfy the one or more safety constraints.

However, none of the prior arts disclose identify one or more safety constraints based on a geographic location of the vehicle cabin in combination with the other features as stated in claims 1, 6, 13, 20. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jared Walker/Primary Examiner, Art Unit 2426